DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to a Response entered on January 19, 2021 for the patent application 16/579,606 originally filed on September 23, 2019. Claims 1, 6, and 15 are amended. Claims 4, 5, 7, 8, 13, and 14 are canceled. Claims 16-22 are new. Claims 1, 15, and 21 are independent. Claims 1-3, 6, 9-12, and 15-22 remain pending.

Drawings
The drawings were received on January 19, 2021.  These drawings are acceptable.

Response to Amendment
Applicant’s amendments the claims have been noted by the Examiner.
Applicant has canceled previously objected claims 13 and 14. Accordingly, the objections to claims 13 and 14, and dependent claim 15 are withdrawn.
Claims 5-7 were rejected under 35 USC 112(b). Applicant has canceled claims 5 and 7, and amended claim 6 to remove the limitation “generally.” Accordingly, the 35 USC 112(b) rejections of claims 5-7 are withdrawn.
35 USC 101 rejections of the claims still apply, for reasons set forth below.
Prior art rejections of the claims under 35 USC 102 and/or 35 USC 103 still apply, for reasons set forth below.

Claim Objections
Claims 15-20 are objected to because of the following informalities: grammatical errors.
In claim 15, “a predetermined accomplishments” should be corrected to “[[a]] predetermined accomplishments”.  Claims 16-20 are also objected to based on their dependencies to claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 9-12, and 15-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 (Currently Amended) is directed to “a method” (i.e. a process), claim 15 (Currently Amended) is directed to “a method” (i.e. a process), and claim 21 (New) is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “providing access to procurement of video game related products,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
monitoring game play activities of play of one or more video games by a plurality of game players, in which each of the plurality of game players control one or more game characters based on user inputs; updating rankings of game player performance on a periodic basis based on the monitored game play activities; determining that the game play activities indicate achievement of a game play accomplishment by a particular one of the game players, the game play accomplishment comprising a level of accomplishment greater than a level of accomplishment of a predetermined percentage of others of the game players; and in response to determining that the game play activities indicate achievement of the game play accomplishment, making a game related product offering available for procurement to the particular one of the game players.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “game devices,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “providing access to procurement of video game related products,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. game devices,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2, 3, 6, 9-12, 16-20, and 22 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2, 3, 6, 9-12, 16-20, and 22 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to respective claims 1, 15, and 21. Therefore, claims 1-3, 6, 9-12, and 15-22 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helava et al. (hereinafter “Helava,” US 2014/0274359).
Regarding claim 15 (Currently Amended), and substantially similar limitations in claim 21 (New), Helava discloses a method for providing access to procurement of video game related products, comprising:
monitoring game play activities of play of one or more video games by a game player, in which one or more game characters are controlled by the game player based on user inputs to a game device each of the users 102 is represented within the virtual environment by text, an image, an avatar, and/or other identifying information… The performance and/or progression of the users 102 may be monitored and displayed to the users 102, where the performance/progression associated with the game 116 may be represented by an amount of points, an amount of currency (e.g., awards, trophies, dollars, chips, prizes, etc.), reaching or passing levels associated with the game 116, etc.”);
determining that the game play activities indicate attainment of a predetermined number of a predetermined accomplishments utilizing a predetermined item of virtual equipment for the game character (Helava [0061-0062], “users… may each be situated around… a virtual table… where each of the users 102 may be playing a game… the game 504 being played by each of the users 102 may be a card game 504 with each of the users 102 having a particular hand of cards. The game 504 may be any card game… each of the users 102 may have their own set of cards… In response to the users 102 betting currency (e.g., points, coins, chips, etc.) and playing the game 504 (e.g., receiving or playing the cards), the users 102 may win points and/or currency based on the cards that are received or played,” wherein units of points and/or currency won may be reasonably equated to “accomplishments” and cards received and played may be reasonably equated to “virtual equipment” for the game character, who is situated around a virtual table); and
in response to determining that the game play activities indicate attainment of a predetermined number of a predetermined accomplishments utilizing a predetermined item of virtual equipment for the game character, making a video game related product offering available for procurement (Helava [0045], “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116”).
Regarding claim 16 (New), Helava discloses that the video game related product offering is a different version of one of the one or more video games (Helava [0042], “The unlocked features… may allow the users 102 to play the game 116 at a higher performance level”).
Regarding claim 18 (New), Helava discloses that the video game related product offering comprises items for use in a one of the one or more video games (Helava [0045], “the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game”).
Regarding claim 20 (New), Helava discloses that the video game related product offering relates to the predetermined item of virtual equipment (Helava [0062], “each of the users 102 may have their own set of cards… In response to the users 102 betting currency (e.g., points, coins, chips, etc.) and playing the game 504 (e.g., receiving or playing the cards), the users 102 may win points and/or currency based on the cards that are received or played”; also Helava [0045], “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116,” players play with virtual currency and virtual cards, and may unlock offerings of game items associated with the game).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helava, in view of McDonald et al. (hereinafter “McDonald,” US 2017/0113144).
Regarding claim 1 (Currently Amended), Helava discloses a method for providing access to procurement of video game related products, comprising: 
monitoring game play activities of play of one or more video games by a plurality of game players, in which each of the plurality of game players control one or more game characters based on user inputs to game devices (Helava [0026], “each of the users 102 is represented within the virtual environment by text, an image, an avatar, and/or other identifying information… The performance and/or progression of the users 102 may be monitored and displayed to the users 102, where the performance/progression associated with the game 116 may be represented by an amount of points, an amount of currency (e.g., awards, trophies, dollars, chips, prizes, etc.), reaching or passing levels associated with the game 116, etc.”); 
…
determining that the game play activities indicate achievement of a game play accomplishment by a particular one of the game players (Helava [0009], “Based on the game performance/progression of the user, the user may cause features of the game to be enhanced, updated, and/or unlocked”),…; 
provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116”).
Helava does not explicitly teach every limitation of updating rankings of game player performance on a periodic basis based on the monitored game play activities… the game play accomplishment comprising a level of accomplishment greater than a level of accomplishment of a predetermined percentage of others of the game players.
However, McDonald discloses updating rankings of game player performance on a periodic basis based on the monitored game play activities (McDonald [0007], “As time passes and the end of the new period ends (5, 4 or 3 week intervals), more profitable players/competitors will rise in their bracket and less profitable competitors will be ranked below others in their bracket”)… the game play accomplishment comprising a level of accomplishment greater than a level of accomplishment of a predetermined percentage of others of the game players (McDonald [0007], “Players are able to… earn game points, with a top percentage of players in the game earning cash and/or prizes”).
McDonald is analogous to Helava, as both are drawn to the art of online multi-player games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava, to include updating rankings of game player performance on a periodic basis based on the monitored game play activities… the game play accomplishment comprising a level of accomplishment greater than a level of accomplishment of a predetermined percentage of others of the game players, as taught by McDonald, in order to provide for player to play the game (McDonald 
Regarding claim 2 (Original), Helava in view of McDonald discloses that the one or more video games is one video game, and wherein the one or more game characters is one game character (Helava [0009], “while a particular user is playing a game, the performance and/or progression of that user with respect to the game may be monitored and displayed to the user”; also Helava [0026], “each of the users 102 is represented within the virtual environment by text, an image, an avatar”, each user plays one game character in one video game).
Regarding claim 3 (Original), Helava in view of McDonald discloses that the game play accomplishment is a game play accomplishment of the one game character in the one video game (Helava [0009], “while a particular user is playing a game, the performance and/or progression of that user with respect to the game may be monitored and displayed to the user”).
Regarding claim 6 (Currently Amended), Helava in view of McDonald discloses that the level of accomplishments is a game play score (Helava [0026], “the performance/progression associated with the game 116 may be represented by an amount of points”; also Helava [0029], “the predetermined criteria may correspond to one of the users 102 achieving a certain score”).
Regarding claim 9 (Original), Helava in view of McDonald discloses that the video game related product offering is a different version of one of the one or more video games (Helava [0042], “The unlocked features… may allow the users 102 to play the game 116 at a higher performance level”).
Regarding claim 11 (Original), Helava in view of McDonald discloses that the video game related product offering comprises items for use in a one of the one or more video games (Helava [0045], “the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game”).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Helava in view of McDonald, in further view of Dhillon et al. (hereinafter “Dhillon,” US 2012/0244948).
Regarding claim 10 (Original), Helava in view of McDonald does not explicitly teach that the video game related product offering is a different video game than the one or more video games.
Helava in view of McDonald discloses that the game feature unlocking module may offer a sale of features associated with the game (Helava [0045], “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116”). However, Helava in view of McDonald does not explicitly state that the features associated with the game may be a different video game.
However, Dhillon discloses that the video game related product offering is a different video game than the one or more video games (Dhillon [0018], “SEP points earned by either playing casual games or winning SGC can then be exchanged for… downloading premium games.”; also Dhillon [0074], “The range of offers covered by the present invention of exchanging game points and achievements for rewards and promotions include but not limited to… game downloads,” accumulating points by playing games. The player may then exchange points for downloading other games).
Dhillon is analogous to Helava in view of McDonald, as both are drawn to the art of online multiplayer games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava in view of McDonald, to include that the video game related product offering is a different video game than the one or more video games, as taught by Dhillon, in order to increase game loyalty and playing time (Dhillon [0074]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 12 (Original), Helava in view of McDonald does not explicitly teach that the video game related product offering comprises a video game at a discounted price.
However, Dhillon discloses that the video game related product offering comprises a video game at a discounted price (Dhillon [0018], “SEP points earned by either playing casual games or winning SGC can then be exchanged for offers and rewards from sponsoring brands and LBS that can result in real world savings during shopping or downloading premium games”; also Dhillon [0074], “The range of offers covered by the present invention of exchanging game points and achievements for rewards and promotions include but not limited to redemption of rewards, redemption of coupons, redemption of promotions, upgrades of coupons into premium offers by paying points and/or cash, direct rewards to members, sweepstakes for members, game downloads, access to celebrities to engage in SGC, and prizes for winning tournaments and contests”; also Dhillon [0078], “premium listings will also allow the ability for brands to discount the number of points for certain Standard offers as a promotional tool”).
Dhillon is analogous to Helava in view of McDonald, as both are drawn to the art of online multiplayer games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava in view of McDonald, to include that the video game related product offering comprises a video game at a discounted price, as taught by Dhillon, in order to increase game loyalty and playing time (Dhillon [0074]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Helava in view of Dhillon.
Regarding claim 17 (New), Helava does not explicitly teach that the video game related product offering is a different video game than the one or more video games.
provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116”). However, Helava does not explicitly state that the features associated with the game may be a different video game.
However, Dhillon discloses that the video game related product offering is a different video game than the one or more video games (Dhillon [0018], “SEP points earned by either playing casual games or winning SGC can then be exchanged for… downloading premium games.”; also Dhillon [0074], “The range of offers covered by the present invention of exchanging game points and achievements for rewards and promotions include but not limited to… game downloads,” accumulating points by playing games. The player may then exchange points for downloading other games).
Dhillon is analogous to Helava, as both are drawn to the art of online multiplayer games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava, to include that the video game related product offering is a different video game than the one or more video games, as taught by Dhillon, in order to increase game loyalty and playing time (Dhillon [0074]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 19 (New), Helava does not explicitly teach that the video game related product offering comprises a video game at a discounted price.
However, Dhillon discloses that the video game related product offering comprises a video game at a discounted price (Dhillon [0018], “SEP points earned by either playing casual games or winning SGC can then be exchanged for offers and rewards from sponsoring brands and LBS that can result in real world savings during shopping or downloading premium games”; also Dhillon [0074], “The range of offers covered by the present invention of exchanging game points and achievements for rewards and promotions include but not limited to redemption of rewards, redemption of coupons, redemption of promotions, upgrades of coupons into premium offers by paying points and/or cash, direct rewards to members, sweepstakes for members, game downloads, access to celebrities to engage in SGC, and prizes for winning tournaments and contests”; also Dhillon [0078], “premium listings will also allow the ability for brands to discount the number of points for certain Standard offers as a promotional tool”).
Dhillon is analogous to Helava, as both are drawn to the art of online multiplayer games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava, to include that the video game related product offering comprises a video game at a discounted price, as taught by Dhillon, in order to increase game loyalty and playing time (Dhillon [0074]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Helava in view of the game Dungeon Hunter 5 (hereinafter “Dungeon Hunter,” Non-Patent Literature).
Regarding claim 22 (New), Helava does not explicitly teach that the predetermined accomplishment utilizing the predetermined item of virtual equipment for the game character is different than at least some predetermined accomplishments utilizing the predetermined item of virtual equipment for game characters controlled by other game characters.
However, Dungeon Hunter discloses that the predetermined accomplishment utilizing the predetermined item of virtual equipment for the game character is different than at least some predetermined accomplishments utilizing the predetermined item of virtual equipment for game characters controlled by other game characters (Dungeon Hunter pages 6-7, “A recent addition to the Energy Marathons would be to kill a certain number of monsters using a specific weapon during raiding. The quest requirement is straightforward as the criteria is that you land the ‘finishing blow‘ on the monster using said weapon type,” Dungeon Hunter 5 being an online multiplayer game, the “predetermined accomplishment utilizing the predetermined item of virtual equipment” being to “Kill X minions using specific Weapon in Stronghold Raids”).
Dungeon Hunter is analogous to Helava, as both are drawn to the art of video games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava, to include that the predetermined accomplishment utilizing the predetermined item of virtual equipment for the game character is different than at least some predetermined accomplishments utilizing the predetermined item of virtual equipment for game characters controlled by other game characters, as taught by Dungeon Hunter, in order to motivate players to build up and use a variety of virtual equipment (Dungeon Hunter page 7). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
The Applicant’s arguments filed on January 19, 2022 related to claims 1-3, 6, 9-12, and 15-22 are fully considered, but are not persuasive.  

35 U.S.C. 101
The Applicant respectfully argues that the claims are “not analogous to the claims of Electric Power Group in any way meaningful to an analysis of patentability with respect to 35 U.S.C. 101” because they “specify more than generically receiving data, analyzing the data, and displaying results of the analysis. Instead, the claims specify making a specific determination and taking a particular action based on that determination.”
The Examiner respectfully disagrees.
collecting information, analyzing it, and displaying certain results of the collection analysis” is not patentable because the functions were stated in general terms, “without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.” The instant claims merely perform information collection (“monitoring” step), information analysis (“updating rankings,” and “determining” step), and displaying certain results of the collection analysis (making a product available). The only hardware elements included in the claims are the “game devices,” which are stated in general terms. No advances over conventional computer and network technology are claimed.
Therefore, while the claimed subject matter of Electric Power Group may not be analogous to the claimed subject matter of the present application, both are directed to “collecting information, analyzing it, and displaying certain results of the collection analysis,” which is central to the Electric Power Group ruling. As such, the argument is not persuasive. 
Therefore, the 35 U.S.C. 101 rejection of the claims is not withdrawn.

35 U.S.C. 102
The Applicant respectfully argues that “there appears to be no indication that Helava makes a video game related product offering available for procurement in response to a predetermined accomplishment being made utilizing the virtual table or virtual cards.”
The Examiner respectfully disagrees. 
Helava [0061-0062] recites, “users… may each be situated around… a virtual table… where each of the users 102 may be playing a game… the game 504 being played by each of the users 102 may be a card game 504 with each of the users 102 having a particular hand of cards. The game 504 may be any card game… each of the users 102 may have their own set of cards… In response to the users 102 betting currency (e.g., points, coins, chips, etc.) and playing the game 504 (e.g., receiving or playing the cards), the users 102 may win points and/or currency based on the cards that are received or played.” In Helava, virtual characters are seated at a virtual table. Each player has a hand of virtual cards, which can be reasonably construed as “virtual equipment.” The claims do not specify what constitutes an “accomplishment.” Helava discloses that the users may win points and/or currency based on their play of the virtual cards. It is reasonable to interpret winning points or winning currency in the game as being “accomplishments.” The winning points or currency is further based on play of the virtual cards.
Helava [0045] further recites, “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116,” in which Helava ties offering “features” such as “game items” associated with the game with the virtual currency that the player won. In Helava, the game makes features associated with the game available for procurement in response to the player winning virtual currency utilizing the virtual cards. As such, the argument is not persuasive. 
Therefore, the 35 U.S.C. 102(a)(1) rejection of the claims is not withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kane (US 2005/0233791) System and method for conducting a game
Skotarczak et al. (US 2008/0026827) Amusement gaming system
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SA/               Examiner, Art Unit 3715                                                                                                                                                                                         

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715